                                 Case 2:19-cv-01823-RSM Document 2 Filed 11/08/19 Page 1 of 2



                        1    MARINA C. GRUBER, Bar No. 53873
                             marina.gruber@morganlewis.com
                        2    MORGAN, LEWIS & BOCKIUS LLP
                             1400 Page Mill Road
                        3    Palo Alto, CA 94304
                             Tel: +1.650.843.4000
                        4    Fax: +1.650.843.4001

                        5    Attorneys for Defendant
                             MELLANOX TECHNOLOGIES, INC.
                        6

                        7
                                                           UNITED STATES DISTRICT COURT
                        8
                                                      WESTERN DISTRICT OF WASHINGTON
                        9

                       10
                             CAROL ANN R. SLATER,                       Case No. 2:19-cv-01823
                       11
                                              Plaintiff,                CERTIFICATE OF SERVICE
                       12
                                      v.
                       13
                             MELLANOX TECHNOLOGIES, INC.,
                       14    A foreign corporation,

                       15
                                                  Defendant.
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

M ORGAN , L EWIS &
                       28
  B OCKIUS LLP                                                                             (Case No. 2:19-cv-01823)
 ATTO RNEY S AT LAW
   SILI CON VA LL EY
                                                                                           CERTIFICATE OF SERVICE
                            DB2/ 37772334.1
                Case 2:19-cv-01823-RSM Document 2 Filed 11/08/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE

 2           The undersigned hereby certifies under penalty of perjury under the laws of the State of

 3   Washington that, on November 8, 2019, she caused to be served on the person(s) listed below in

 4   the manner shown:

 5           1. Defendant Mellanox Technologies, Inc.’s Notice of Removal of Action to the
 6              United States District Court for the Western District of Washington; and
             2. Civil Cover Sheet.
 7

 8          Matthew J. Bean                             Attorney for Plaintiff
            Bean Law Group
 9          Denny Building, Suite 500
            2200 Sixth Avenue
10          Seattle, WA 98121
11          Tel: (206) 522-0618
            Email: matt@beanlawgroup.com
12
            Via U.S. Mail
13

14
             Dated at Palo Alto, California, November 8, 2019.
15

16

17                                                                Luz Marie Ramirez
18

19

20

21

22

23

24

25

26

                                                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                                                         ATTORNEYS AT LAW     -2
                                                                                        1400 PAGE MILL ROAD
                                                                                        PALO ALTO, CA 94304
                                                                                           +1.650.843.4000
     DB2/ 37772226.1
